Title: From James Madison to Com. Isaac Chauncey, 15 June 1807
From: Madison, James
To: Chauncey, Com. Isaac



Sir,
Department of State, June 15th. 1807

I have recd. your letter of the 9th.  The circumstances which it states have, as you judged, a just claim to the attention of the Government;  That the statement may be cloathed with the due formality, I must request that your oath may be affixed to it.  A Protest in the usual form before a Notary may be best suited to the case.  Had your letter been written in your Official character, this formality would have been unnecessary; but coming from you in another character, it might without the ordinary sanction, encounter evasive attempts for which it will be best to leave no room.
It gives me pleasure to find your own conduct on the occasion which gave rise to your communication, presenting so honorable a contrast to that of which you complain in the Officers of a foreign Government.  As a just combination of manliness and prudence, it is equally a reproach to them, and a praise worthy example to your fellow Citizens thrown into like situations.  I am Sir, &c. 

James Madison.

